Citation Nr: 0809336	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a history of tinea 
versicolor.

2.  Entitlement to service connection for a history of tinea 
versicolor.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

4.  Entitlement to service connection for history of 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for calf cramps.

4.  Entitlement to service connection for calf cramps.

5.  Entitlement to a compensable disability rating for 
bilateral lattice degeneration.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the veteran's 
claim for service connection for tinea versicolor, arthritis 
and calf cramps, denied his claim for a compensable 
disability rating for bilateral lattice degeneration and 
denied his claim for entitlement to TDIU.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for a history 
of tinea versicolor, arthritis and calf cramps, entitlement 
to a compensable disability rating for bilateral lattice 
degeneration and entitlement to a TDIU rating are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied 
entitlement to service connection for a history of tinea 
versicolor; the veteran did not file a timely notice of 
disagreement (NOD).

2.  Evidence added to the record since the April 2001 RO 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claim for a history of tinea versicolor.

3.  In an April 2001 rating decision, the RO denied 
entitlement to service connection for arthritis; the veteran 
did not file a timely NOD.

4.  Evidence added to the record since the April 2001 RO 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claim for arthritis.

5.  In an April 2001 rating decision, the RO denied 
entitlement to service connection for calf cramps; the 
veteran did not file a timely NOD.

6.  Evidence added to the record since the April 2001 RO 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claim for calf cramps.






CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which determined that 
there was no evidence that the veteran had a current 
diagnosis of tinea versicolor, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
April 2001 decision and reopening the appellant's claim for 
service connection for a history of tinea versicolor is 
warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The April 2001 rating decision, which determined that 
there was no evidence that the veteran had arthritis that was 
related to service, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the 
April 2001 decision and reopening the appellant's claim for 
service connection for arthritis is warranted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The April 2001 rating decision, which determined that 
there was no evidence that the veteran had calf cramps that 
were related to service, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

6.  New and material evidence has been received since the 
April 2001 decision and reopening the appellant's claim for 
service connection for calf cramps is warranted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, by reopening the veteran's 
claims for entitlement to service connection for a history of 
tinea versicolor, arthritis and calf cramps, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

New and Material Claims

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for a 
history of tinea versicolor, arthritis and calf cramps.  As 
noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett, supra.

In the April 2001 rating decision, the veteran's claims for 
service connection for a history of tinea versicolor, 
arthritis and calf cramps were denied.  The Court of 
Veteran's Appeals for Veterans Claims (Court) has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).  It was determined that, 
upon examination, the veteran did not have a significant skin 
rash, no radiographic evidence of arthritis and no pathology 
of the muscles in either calf.  The veteran did not file a 
timely NOD, and the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran filed 
to reopen the claim in April 2004 and has perfected an appeal 
to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in April 2001.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The relevant medical evidence received by VA since the April 
2001 decision includes September 2004 VA muscles and joints 
examination reports and a November 2005 VA joints examination 
report, and the veteran's statement that this skin disorder 
is apparent in its active phase.
 
This evidence is new, since it is not redundant of any other 
evidence previously considered.  The VA examination reports 
are material, since these relate to an unestablished fact 
necessary to substantiate the veteran's claim by potentially 
providing a diagnosed disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  In terms of the veteran's 
statements regarding his skin condition, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; only after the 
claim is reopened is its weight and credibility assessed.  
Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the 
appellant's service-connection claims for a history of tinea 
versicolor, arthritis and calf cramps are reopened.  To this 
extent, the appeal is granted.
REMAND

As an initial matter, in terms of the veteran's claim for an 
increased rating for his eye disorder, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been undergoing treatment for various medical problems.  On 
remand, the AOJ should attempt to obtain any recent treatment 
records for the veteran's service-connected eye condition, 
and any records showing treatment for a history of tinea 
versicolor, arthritis or calf cramps.  In addition, it 
appears that the veteran is receiving benefits from the 
Social Security Administration (SSA).  The Board notes that 
once VA is put on notice that the veteran is in receipt of 
SSA benefits, VA has a duty to obtain the records associated 
with that decision. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The most recent VA examination concerning his skin was 
provided for the veteran in August 2000.  The veteran was 
provided an eye examination in September 2004; however, he 
has contended that his eye condition has worsened since that 
time.  In the interest of fulfilling VA's duty to assist, he 
should be scheduled for VA examinations to ascertain the 
current nature and extent of severity of his service-
connected eye condition and the etiology of tinea versicolor, 
if diagnosed.  The Board notes that, in accordance with the 
Ardison v. Brown, 2 Vet. App. 405 (1994) and Bowers v. Brown, 
2 Vet. App. 675, 676 (1992), examinations of skin condition 
should be made when most disabling (e.g. during flare-ups) 
whenever possible.

With respect to the veteran's TDIU claim, the Board notes 
that the Court held in Holland v. Brown, 6 Vet. App. 443 
(1994), that a claim for a total disability rating based on 
individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claims seeking entitlement to service connection and 
increased evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his eye and skin 
conditions since his discharge from 
service in June 2000 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  The AOJ should make arrangements for 
the veteran to be afforded VA 
dermatological and eye examinations, by 
appropriate specialists, to determine the 
etiology of tinea versicolor, if 
diagnosed, and the nature and extent of 
his service-connected bilateral lattice 
degeneration.  The dermatological 
examination should be undertaken when 
skin condition is most disabling (e.g. 
during flare-ups) if possible.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, SSA records and treatment records 
must be made available to the examiners 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

First, the dermatological examiner should 
provide an opinion as to whether the 
veteran has a current diagnosis of tinea 
versicolor, and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
tinea versicolor began in, was incurred 
during or was aggravated by active 
military service.  

Second, the eye examiner is to assess the 
nature and severity of the veteran's 
bilateral lattice degeneration in 
accordance with the latest AMIE worksheet 
for rating disorders of the eye.  The 
examiner should be provided with a copy 
of the rating criteria for disorders of 
the eye to assist in preparing a report 
addressing the nature and extent of the 
veteran's service-connected bilateral 
lattice degeneration.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to include the claim for a TDIU.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


